Citation Nr: 1203224	
Decision Date: 01/30/12    Archive Date: 02/07/12	

DOCKET NO.  09-38 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disability manifested by transient ischemic attacks (TIA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had over 20 years of active service with the Marines from August 1986 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in San Diego, California, that, in pertinent part, denied entitlement to service connection for a disability manifested by TIA's.  Previously, the matter was denied by the Salt Lake City, Utah RO, in February 2008.  Appellant was notified in March 2008 and did not appeal.  That rating became final.

A review of the record reveals that service connection is in effect for numerous disabilities, including asthma and obstructive sleep apnea, arthritis of the low back, and arthritis of the cervical spine.  With consideration of the bilateral factor, a combined disability rating of 90 percent has been in effect since March 12, 2009.

In October 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the San Diego RO; a transcript of the hearing proceedings is of record and has been reviewed.

The appeal is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.  The claims file currently includes records from the VA Medical Center in San Diego, California, dated through late 2009.  At the hearing, the Veteran testified that she was continuing to receive treatment through VA at its clinic in Oceanside, California.  She stated that the clinic she visited was previously in "Vista" (transcript, page 10).  Hence, it appears additional records from VA may be outstanding.  The Board is aware that records generated by VA facilities that may have an impact on the adjudication of the claim are considered constructively in the position of VA adjudicators during the consideration of the claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the VA healthcare system in the San Diego area, particularly the locations in Oceanside and "Vista," all records of treatment of the Veteran since late 2009.

At the time of a primary care outpatient visit in October 2008, the Veteran reported that she had previously been seen in an emergency room with symptoms of headaches, numbness, and weakness, and stated she was diagnosed with TIA's versus complex migraine.  The emergency room in question was not identified and it does not appear that those records are on file.

The record also contains the report of contact of the Veteran with a VA employee in September 2008.  The Veteran indicated that she did not receive an examination for all those disabilities for which she was claiming service connection at the time because "the doctor at the VMC said he could examine her for only five disabilities per visit."  One of the claimed disabilities that was not evaluated is that associated with TIA's.

Finally, while the rating of January 2009 provided some information concerning new and material evidence, a letter satisfying the provisions of Kent v. Nicholson, 20 Vet. App. 1 (2006) has not been provided on the instant issue.  The statement of the case appears to consider the issue on the merits, without a discussion of whether the claim was reopened.  Clarification is needed.

In view of the foregoing, the Board believes that further development is in order and the case is REMANDED for the following:

1.  VA should contact the Veteran and obtain the names and address of all medical care providers, both VA and non-VA, pertaining to the treatment and evaluation of her for a disability manifested by TIA's.  After she has signed any appropriate releases, records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure such records should be documented in the file.  If VA cannot obtain records identified by her, a notation to that effect should be inserted in the file.  Of particular interest are reports of outpatient treatment and evaluation at the VA Clinics in Vista, California, and Oceanside, California, since late 2009.  The Veteran should also be asked to identify the physician or physicians from whom she stated that she received medical opinion or opinions about her TIA's at the hearing (transcript, page 4).  After obtaining the name or names of that individual or individuals, contact should be made with him or her to obtain a statement regarding their recollections of talks with the Veteran about her claimed TIA's.

2.  Thereafter, send a notice letter for evidence needed for reopening claims.  The letter should comply with the guidance of Kent, supra.

3.  Readjudicate the claim to determine if new and material evidence has been received.  If so, undertake the development requested below.  If not, provide the appellant and her representative with a supplemental statement of the case and afford them a time to respond thereto.  Thereafter, that matter should be returned to the Board, if in order.

4.  If new and material evidence is found and the claim is reopened, the Veteran should be provided an examination by a physician with appropriate expertise in order to determine whether she has a disability manifested by TIA's, and, if so, whether such disability is related to her over 20 years of active service from 1986 to early 2008.  Any appropriate testing, if deemed advisable, should be conducted.  Based on review of the pertinent medical history, and examination of the Veteran, the examiner should provide an opinion with respect to whether it is at least as likely as not (that is, a probability greater than 50 percent) or less likely than not that any current disability manifested by TIA's, if present, is attributable to the Veteran's service in any way.  The complete rationale for any opinion expressed should be provided.  If the examiner is not able to provide the requested opinion without resort to speculation, this should be so stated and he or she should discuss why such an opinion is not possible.

5.  Thereafter, the claim should be readjudicated on the merits.  (Obviously, if new and material evidence was not found, this step was completed in paragraph 3.)  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case and be afforded the opportunity to respond within a reasonable time frame.

Then, the case should be returned to the Board, if otherwise in order.  The Board intimates no opinion as to any final outcome warranted.  The Veteran and her representative are placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2011), failure to cooperate by not providing more specific information with regard to her history of treatment and evaluation for disability manifested by TIA's and by not attending any requested VA examination may result in an adverse determination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



